United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                         REVISED NOVEMBER 6, 2006
                                                                     October 17, 2006
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                         Clerk

                               No. 04-51008


UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee
versus


CHERYL LEA POPE,

                                                    Defendant - Appellant


            Appeal from the United States District Court
                  for the Western District of Texas


Before JOLLY, WIENER and DENNIS, Circuit Judges.

WIENER, Circuit Judge:

     The panel majority has sua sponte reconsidered arguments made

by the dissenting opinion and has concluded that they are well

taken. As a result, we now withdraw our original panel majority

opinion and    the   dissenting     opinion,1   replacing     them   with    the

following    unanimous   opinion,    which   affirms    the   Order    of    the

district court denying suppression as well as its judgment of

conviction by guilty plea and the sentence imposed.

     Defendant-Appellant Cheryl Lea Pope entered a conditional plea

of guilty to a charge of conspiracy to manufacture methamphetamine,

reserving her right to appeal the district court’s denial of her


     1
         United States v. Pope, 452 F.3d 338 (5th Cir. 2006).
motion to suppress evidence obtained during a two-stage evidentiary

search of her residence.           In the first stage, officers executed a

search warrant issued for the purpose of uncovering evidence of a

prescription-drug operation. At the outset of that stage, officers

observed evidence of a methamphetamine laboratory in plain view.

That evidence formed the basis of a second warrant issued to search

for evidence of a meth lab, the second stage of the search.

     At the suppression hearing, the district court ruled that the

initial stage was unconstitutional because it was grounded in a

warrant    issued   on    the   basis     of   stale   evidence.        The   court

nevertheless    admitted     the     evidence   from   that      unconstitutional

search in reliance on the good faith exception to the exclusionary

rule.   Under that ruling, evidence from both stages of the search

of Pope’s residence was admitted.

     The parties do not contest the district court’s determination

that,     because   of    the      staleness    problem,        the   first   stage

prescription-drug        warrant    was   unsupported      by    probable     cause.

Instead, Pope disputes the district court’s application of the good

faith exception to the exclusionary rule to the facts of this case.

Specifically, Pope contends that the first stage of the search does

not qualify under the good faith exception to the exclusionary rule

because (1) the officer who conducted the initial search of her

residence submitted a “recklessly false” affidavit to the state

district judge who authorized the search warrant, and (2) the

affidavit supporting the first search warrant was “so lacking in

                                          2
indicia of probable cause as to render an officer’s belief in it

unreasonable.”        We now hold that (1) because Pope did not make her

falsity argument in the district court —— either in her motion to

suppress or at the pre-trial hearing on that motion —— she has

waived that contention for purposes of this appeal, and we are

barred from considering it; and (2) the district court did not err

in concluding that the original affidavit was sufficiently detailed

to   justify     an   officer’s        reasonable    belief     that    it    indicated

probable cause to search Pope’s residence. We thus affirm Pope’s

conviction and sentence.

                             I.   FACTS AND PROCEEDINGS

      A.       The Search

      On   June       25,    2003,      Officer     Michael     Baird    bought     six

prescription pills from Pope as part of an undercover investigation

into her alleged drug activity.                   During the ensuing 78 days,

officers continued to investigate Pope and members of her family on

suspicion of illicit drug trafficking.                On or about September 9th,

2003, Baird       received        a   tip   indicating   that    Pope    was    cooking

methamphetamine.            Baird knew that he did not yet have probable

cause to obtain a warrant to search Pope’s residence for evidence

of a meth lab but believed that he did have probable cause to

justify    a    warrant      based     on   the   prescription    drug       violation.

Following receipt of the meth-lab tip, he drafted a search warrant

affidavit relating solely to the prescription-drug issue.                        In his


                                             3
affidavit, Baird chose not to disclose his suspicion that Pope was

operating a meth lab, but instead avowed that he was applying for

“an evidentiary search warrant . . . .                    The purpose is to obtain

evidence of    a   crime      that    has       already   been    committed,”    i.e.,

evidence of the previous prescription-drug buy.                       A state district

judge issued a search warrant and authorized Baird to execute it.

Baird and other officers went to Pope’s home to execute the search

and observed evidence of meth production in plain view.                          Baird

immediately left the premises to obtain a second warrant, this one

to search for additional evidence of the meth lab.

     B.     Suppression Proceedings

     Pope filed a motion to suppress all evidence recovered from

her home.   In her motion, Pope argued that the first search warrant

was invalid because (1) the facts related in Baird’s affidavit were

stale, depriving Baird of probable cause to search Pope’s residence

for anything, (2) Baird’s affidavit was essentially conclusional in

nature, i.e., a “bare bones” affidavit, and (3) the items listed in

the warrant to be seized related exclusively to trafficking in

illegal   narcotics      or   money    laundering,         but    Baird’s    affidavit

mentioned only the single, ten-dollar prescription drug transaction

that occurred 78 days earlier.                    Pope also contended that the

infirmities   in   the     first     warrant       effectively        invalidated    the

second, the “fruit of the poisonous tree” argument. Finally, Pope

insisted that,     under      the    particular       facts      of   this   case,   the



                                            4
government could not rely on the “good faith” exception to the

exclusionary rule.

     The district court held that (1) Baird’s affidavit was not

conclusional, and (2) the items to be searched for did relate to

the activity detailed in the affidavit, but (3) the warrant lacked

probable cause because the information regarding the prescription-

drug sale was stale.    The court nevertheless denied Pope’s motion

to suppress, applying the “good faith” exception to Baird’s initial

search.    In reaching this conclusion, the district court rejected

Pope’s argument that the “good faith” exception should not apply in

this case, because the search warrant was based on an affidavit “so

lacking in indicia of probable cause as to render an officer’s

belief in it unreasonable.”2

                           II.   ANALYSIS

A.   Standard of Review

     When a district court grants or denies a motion to exclude

evidence, we review that court’s factual findings for clear error.3

We review its conclusions of law de novo.4

B.   Analysis


     2
       United States v. Leon, 468 U.S. 897, 918 (1984)(discussing
instances in which an officer’s claim of “good faith” reliance on
a warrant’s validity cannot be credited).
     3
         United States v. Reyes-Ruiz, 868 F.2d 698, 701 (5th Cir.
1989).
     4
         United States v. Alvarez, 127 F.3d 372, 373 (5th Cir.
1997).

                                  5
      1.     Law

      The exclusionary rule requires courts to suppress evidence

seized on the basis of a warrant that is unsupported by probable

cause.5    The purpose of the exclusionary rule is to deter unlawful

police conduct.       As the Supreme Court has repeatedly observed:

      The   deterrent   purpose  of   the   exclusionary  rule
      necessarily assumes that the police have engaged in
      willful, or at the very least negligent, conduct which
      has deprived the defendant of some right. By refusing to
      admit evidence gained as a result of such conduct, the
      courts hope to instill in those particular investigating
      officers, or in their future counterparts, a greater
      degree of care toward the rights of the accused.6

The exclusionary rule is not without limits, however.                  As the Court

cautioned, “[w]here the official action was pursued in complete

good faith, however, the deterrence rationale loses much of its

force.”7     Therefore, if the officers obtained the evidence “in

objectively reasonable good-faith reliance upon a search warrant,”

the evidence is admissible “even though the affidavit on which the

warrant was based was insufficient to establish probable cause.”8

The     “good    faith     inquiry      is       confined   to   the   objectively

ascertainable question whether a reasonably well-trained officer

would     have     known   that   the    search       was   illegal    despite   the

      5
          Mapp v. Ohio, 367 U.S. 343 (1961).
      6
       Leon, 468 U.S. at 919 (quoting United States v. Peltier,
422 U.S. 531, 539 (1975)).
      7
          Id. (quoting Peltier, 422 U.S. at 539).
      8
          United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir.
1992).

                                             6
magistrate’s       authorization.”9          In    conducting        the   good   faith

inquiry,     the     court    may   examine       “all    of   the    circumstances”

surrounding the issuance of the warrant.10                        “[S]uppression of

evidence obtained pursuant to a warrant should be ordered only on

a case-by-case basis and only in those unusual cases in which

exclusion will further the purposes of the exclusionary rule.”11

     2.      Merits

             a.      Pope’s Arguments on Appeal

     As     noted,    the    district   court      held    that    “the    good   faith

exception applies to the... search warrant,” i.e., a reasonably

well-trained officer would not have known that the information

provided in Baird’s affidavit was stale, given the state district

judge’s authorization.          In its conclusions of law, the district

court noted the exceptional circumstances in which the good faith

exception does not apply, including,

             i.   when the magistrate or state judge issues
                  a warrant in reliance on a deliberately
                  false affidavit;
             ii. when the magistrate or state judge
                  abandons his or her judicial role and
                  fails to perform in a neutral and
                  detached fashion;
             iii. when the warrant is based on an affidavit
                  so lacking in indicia of probable cause
                  as to render an officer’s belief in it
                  unreasonable; and

     9
          Leon, 468 U.S. at 922 n.23.
     10
       Id.; accord United States v. Payne, 341 F.3d 393, 400
(5th Cir. 2003).
     11
          Leon, 468 U.S. at 918.

                                         7
              iv.     when the warrant is so facially deficient
                      that it fails to particularize the place
                      to be searched or the items to be
                      seized.12

On appeal, Pope contends that both the first and third of these

exceptions to the good faith exception should apply in this case.

She argues that Baird’s affidavit was “recklessly false” because

(1) he failed to disclose to the state district judge that the

“real purpose” for seeking the warrant was to find evidence of a

meth lab, and (2) no well-trained officer reasonably would believe

that probable cause existed —— based on a ten-dollar prescription-

drug purchase —— to seize any of the items listed in the search

warrant.       She also argues that the affidavit on which the first

search warrant was based was “bare bones,” i.e., “so lacking in

indicia of probable cause as to render an officer’s belief in it

unreasonable.”

              b.      Pope’s Theories in the District Court

       Crucially,      however,    Pope    advanced      only   the    “bare   bones

affidavit” contention in the district court.                    She stated in her

motion to suppress that “the Leon Court established four exceptions

to    this    [exclusionary]      rule,    one    of   which,    the   ‘bare   bones

affidavit’ exception, is relevant here.”13                Nowhere in her motion

did    Pope    even    suggest    that    Baird   lied    in    his    affidavit   by



       12
            Id. at 914.
       13
            Emphasis added.

                                           8
concealing or deliberately omitting from the state district judge

the “real purpose” for wanting to search Pope’s residence.       She

certainly never argued the point to the district court sufficiently

to place it before that court for it to consider and decide.

       At the suppression hearing, Pope’s counsel did question Baird

about his decision not to tell the state district judge about

Baird’s suspicions that Pope was cooking meth when he asked for the

search warrant.     Baird responded that he did not mention his

suspicions because he did not believe that they rose to the level

of probable cause, and because he wanted his affidavit to “stand on

its own.”      Pope’s counsel also asked Baird why the officers

accompanying him to Pope’s residence wore protective gear.     Baird

answered that the officers wore protective gear as a precaution,

based on the possibility that they might encounter a meth lab.

Baird remained steadfast, however, that “the intent of the search

warrant was to find mere evidence of a previous [prescription-drug]

buy.”

       Exactly what Pope’s counsel hoped to achieve through this line

of questions is not clear, and we are loath to speculate about that

now.    At the conclusion of Baird’s testimony, though, the district

court asked Pope’s counsel to reiterate and clarify Pope’s legal

position.    It presumably did so to ensure that its ruling would

address all issues that she sought to raise, including any that she

may have raised during the suppression hearing that were not

included in her written motion.        In response, Pope’s counsel

                                  9
identified only those arguments made in her motion to suppress,

viz., that (1) the affidavit was based on stale information, (2)

the affidavit was “bare bones,” and (3) the good faith exception

cannot apply because Baird’s affidavit was totally lacking in

indicia of probable cause.       Although these claims challenge the

sufficiency of Baird’s affidavit to support either the state

district judge’s determination that probable cause existed or

Baird’s   good   faith   in   relying   on   that   determination,   none

challenges its truthfulness.     Prior to appeal, Pope simply did not

assert that Baird lied in his affidavit about the “real purpose” of

his proposed search.

           c.    The District Court’s Decision

     This omission is confirmed in the district court’s conclusions

of law regarding the Leon good faith exception.           In addressing

whether any of the “exceptions to the exception” would preclude

Baird’s good faith reliance on the facially valid search warrant,

the district court spoke to each exception in turn:

           Therefore, although the affidavit must be
           considered stale, as discussed supra, the good
           faith   exception   applies.       Here,   the
           information the state district judge relied on
           was not false in that the Officer admitted
           that the sale took place in June. There is no
           evidence, and the Defendant does not argue
           that the state district judge abandoned his
           role as neutral when deciding if a search
           warrant should issue in this case.         The
           Officer testified that because he wanted the
           affidavit to stand on its own, he never
           mentioned to the state district judge that
           there was also a reasonable suspicion that

                                   10
            Defendant   Pope   was   involved   in   meth
            production.   Because the affidavit recounts
            the illegal sale in detail, the affidavit
            cannot fail as a bare bones affidavit and
            finally, the place to be searched and the
            items to be seized are explicit. Not only had
            the Officer been to the home, but business or
            bank records are precisely the sorts of items
            which people tend to keep in their home for a
            long period of time.14

As the district court saw it, the only question related to the

affidavit’s truthfulness was whether Baird had told the truth about

when the prescription pill transaction took place.          The court

addressed Baird’s failure to mention his meth-related suspicions

only to reinforce its conclusion that the neutrality and detachment

of the state district judge had not been affected by Baird’s

unrevealed motive.    Similarly, the court mentioned the items to be

seized only to determine whether, given Baird’s statements, they

were “explicit” enough to preclude a finding that the warrant was

“facially deficient”; not to determine whether Baird’s affidavit

stating his belief that such items would be found at Pope’s

residence was “recklessly false.”

            d.   Pope’s “Falsity” Argument Was Waived

     Put simply, the district court decided the motion to suppress

based on the issues presented to it.    We may review the propriety

of that decision, then, only within that framework.      We may not

test it on grounds or theories never presented to that court in the

first place.     If Pope believed that Baird’s “real purpose” for

     14
          Emphasis added.

                                 11
pursuing the prescription-drug search was to look for evidence of

a meth lab, and the statement of purpose in his affidavit was,

therefore, “deliberately or recklessly false,” she should have made

that point in her motion to suppress or at the suppression hearing.

Only the district court had a real opportunity to assess the weight

of the evidence —— particularly Baird’s credibility —— on this

point.

     We have held that a “a defendant who fails to make a timely

suppression motion cannot raise that claim for the first time on

appeal.”15   We have also held that failure to raise specific issues

or arguments in pre-trial suppression proceedings operates as a

waiver of those issues or arguments for appeal.16   The reasons for

such a rule are obvious, beginning, of course, with Fed. R. Crim.

P. 12(b)(3)(C), which requires that a motion to suppress evidence

be raised before trial.      In Chavez-Valencia, we observed that

“[i]f, at trial, the government assumes that a defendant will not

     15
       United States v. Chavez-Valencia, 116 F.3d 127, 130 (5th
Cir. 1997)(finding its conclusion “supported by the language,
history, and structure of [Federal Rules of Civil Procedure]
12(b)(3) and 12(f), by Fifth Circuit precedent, by the case law
of our sister circuits, and by sound policy considerations”).
     16
       See United States v. Harrelson, 705 F.2d 733, 738 (5th
Cir. 1983) (“[f]ailure to move pre-trial for suppression, or to
assert a particular ground in the suppression motion, operates as
a waiver”) (emphasis added and citations omitted); see also
United States v. Carreon-Palacio, 267 F.3d 381, 389 (5th Cir.
2001)(suppression argument not preserved for appeal when not
raised during suppression hearing below); United States v.
Medina, 887 F.2d 528, 533 (5th Cir. 1989) (“in order to preserve
an issue for appeal, the grounds for an objection must be stated
specifically”).

                                 12
seek to suppress certain evidence, the government may justifiably

conclude that it need not introduce the quality or quantity of

evidence     needed   otherwise    to   prevail.”17       Furthermore,    “if   a

suppression motion is made before trial, the government may appeal

an adverse ruling . . . . [But] if the court considers suppression

motions after jeopardy attaches, the government loses this right.”18

Also, “little deterrence of unacceptable police conduct is lost by

refusing to review suppression claims not raised in the district

court.”19

     Even though Chavez-Valencia involved a defendant’s failure to

move to suppress evidence, these rationales apply with equal force

when a defendant who has filed a motion to suppress makes a new or

different suppression argument for the first time on appeal.                    In

this case, the government was never put on notice that Pope would

argue     that   Baird’s    undisclosed      suspicions   of   meth   production

rendered his affidavit “recklessly false.”                 It had no reason,

therefore, to reinforce Baird’s unchallenged statement that his

purpose was to find evidence related to the previous prescription-

drug transaction.          The brief cross-examination of Baird on this

point, although perhaps raising the specter of some strategic

subterfuge on his part, fell far short of providing the government



     17
          Chavez-Valencia, 116 F.3d at 132.
     18
          Id.
     19
          Id.

                                        13
notice that Pope was challenging the truthfulness of Baird’s

affidavit.   It would be patently prejudicial to the government for

us to make an effectively unreviewable factual finding on this

point now, especially without the benefit of witnessing Baird’s

live testimony.

     Even more importantly, the district court was never notified

that it was to decide whether, by omission or commission, Baird

lied to the state district judge about the “real purpose” for

seeking authority to search Pope’s residence.   For us to consider

this argument now would run counter to axiomatic principles of

appellate review, and we decline to do so.20    The government did

note, in its response to Pope’s motion to suppress, that “[t]here

was no evidence of deliberate recklessness... in the affidavit.”

This assertion was not a direct response to any argument by Pope,

however, but only a matter-of-fact assessment made while briefly

acknowledging the inapplicability of each of the four exceptions to

the good faith exception to the exclusionary rule —— even those


     20
       Even were we to regard Pope’s argument as merely
forfeited and subject the district court’s decision to plain
error review, we would find no such error. Under the plain error
standard, the “appellant must show clear or obvious error that
affects his substantial rights; if he does, this court has
discretion to correct a forfeited error. . . .” United States v.
Gordon, 346 F.3d 135, 137 (5th Cir. 2003). Here, the district
court’s failure to find that Baird’s affidavit in support of the
first search warrant was “recklessly false” was not clearly or
obviously erroneous. Baird’s testimony at the suppression
hearing provided ample basis for the court to credit the
truthfulness of his stated purpose for seeking the initial search
warrant.

                                14
that Pope did not assert should apply.            Similarly, the district

court concluded that “the information the state district judge

relied on was not false in that the Officer admitted that the sale

took place in June.”     This conclusion, however, only addresses the

potential falsity of the allegation in the context of Pope’s

successful   staleness    claim;   i.e,    whether   Baird     lied   in   his

affidavit about the date of the prescription-drug buy.                     This

conclusion has no bearing on the claim, which Pope now urges for

the first time, that Baird lied (by reckless omission) about the

“real purpose” for his search of Pope’s residence.                As noted,

Pope’s failure to raise this issue in the district court bars our

consideration whether Baird’s decision not to reveal his suspicions

about Pope’s meth production to the state district judge rendered

the affidavit “recklessly false.”

          e.    “Bare Bones” Affidavit

     We review de novo the district court’s rejection of Pope’s

properly preserved claim that Baird’s reliance on the first search

warrant was unreasonable because his affidavit supporting that

warrant was “so lacking in indicia of probable cause as to render

officer’s belief in its existence unreasonable.” We agree with the

district court that Baird’s affidavit, limited as it was to facts

concerning the previous prescription-drug transaction, was not a

“bare bones” affidavit. “Bare bones” affidavits typically “contain

wholly   conclusory      statements,      which   lack   the     facts     and



                                   15
circumstances from which a magistrate can independently determine

probable cause.”21   Generally, examples of “bare bones” affidavits

include those that merely state that the affiant “has cause to

suspect and does believe” or “[has] received reliable information

from a credible person and [does] believe” that contraband is

located on the premises.22     That is not the case here.   Baird’s

affidavit was based on his direct participation in the illegal drug

transaction with Pope and his continuing investigation of such

activity.    As the district court noted, the affidavit “outlined in

detail the illegal sale that [Pope] undertook with [Baird].”     We

hold, therefore, that Baird’s reliance on the first search warrant,

issued on the basis of his affidavit, was not unreasonable, and

that the district court correctly applied the good faith exception

to the exclusionary rule in denying Pope’s motion to suppress the

evidence recovered from her residence.

                           III.   CONCLUSION

     As Pope made her “falsity” argument for the first time on

appeal, she waived it.   We are therefore barred from addressing it.

The district court did not err in concluding that Baird’s affidavit

was not “bare bones,” or that his reliance on the warrant issued on



     21
          United States v. Satterwhite, 980 F.2d 317, 321 (5th Cir.
1992).
     22
       See United States v. Brown, 941 F.2d 1300, 1303 n.1 (5th
Cir. 1991) (quoting Nathanson v. United States, 290 U.S. 41, 54
(1933) and Aguilar v. Texas, 378 U.S. 108, 114-15 (1964)).
.

                                   16
the basis of that affidavit was reasonable, and thus in good faith.

Accordingly, Pope’s conviction and sentence are

AFFIRMED.




                                17